Electronically Filed
                                                         Supreme Court
                                                         SCPW-12-0000430
                                                         14-JUN-2012
                                                         09:25 AM



                       NO. SCPW-12-0000430

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   CEDRIC AH SING, Petitioner,

                               vs.

     THE HONORABLE RICHARD K. PERKINS, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                         (CR. NO. 56581)

          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.
   and Circuit Judge To#oto#o, in place of Duffy, J., recused)

          Upon consideration of petitioner Cedric Ah Sing's
petition for a writ of mandamus, the respondent judge's answer,
and the record of Cr. No. 56581, it appears that the petition for
writ of habeas corpus submitted by petitioner was filed in Cr.
No. 56581 on February 6, 2012 and was disposed of on May 7, 2012.
Petitioner's request for mandamus relief is moot.    Therefore,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied as moot.
          DATED: Honolulu, Hawai#i, June 14, 2012.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Fa#auuga L. To#oto#o